ACCEPTED
                                                                                                          03-13-00333-CR
                                                                                                                  6032079
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    7/13/2015 10:14:49 AM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK



                                     109 EAST HOPKINS STREET
                                              SUITE 200                              FILED IN
                                    SAN MARCOS, TEXAS 78666                   3rd COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
TEL: (512) 938-1800                   www.theerwinlawfirm.com                      FAX: (512) 938-1804
                                      josh@theerwinlawfirm.com                7/13/2015 10:14:49 AM
                                     amanda@theerwinlawfirm.com                   JEFFREY D. KYLE
                                                                                        Clerk




                                            July 13, 2015
Mr. Jeffrey D. Kyle
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711



Re:     Court of Appeals Number:       03-13-00333-CR and 03-13-00334-CR
        Trial Court Case Number:       CR-12-0141 and CR-13-0053


Dear Mr. Kyle:

       This letter is to certify my compliance with Texas Rule of Appellate Procedure 48.4 in
the above case. I have already sent the Court compliance, however, that notice was sent to a
Richard Gonzalez who was not my client, but another Defendant out of Hays County, Texas. I
sent my client a letter explaining this, and instructions on how to file an extension. Please find a
copy of the return receipt attached. Please file this letter in your record of the appeal in this case.
Thank you for your time and please do not hesitate to contact me with any questions.



                                                       Sincerely,




                                                       /s/ Amanda Erwin
                                                       Amanda Erwin
                         CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that of July 13, 2105, a copy of

this letter was delivered via electronic service to: Hays County District Attorney’s

Office, Appellate Division, 712 South Stagecoach Trail, Suite 2057, San Marcos

Texas, 78666.



                              /s/ Amanda Erwin
                              _________________________________
                              Amanda Erwin